Title: To Benjamin Franklin from Henton Brown, 26 November 1763
From: Brown, Henton
To: Franklin, Benjamin


Benj: Franklin Esqr
Esteemed Friend
London Nov 26 1763
I embrace this opportunity per the extra packett to acknowledge the receipt of the several letters and to transmitt a State of the account as it now Stands with us—that drawn payable to Stevenson £25—has not yet appeared. I understand Richard Jackson Esqr. here is appointed Agent to the province of Pensilvania. I shall be greatly obliged if thou will be so good to recommend us to him to be bankers to the province as we were to the late Richd. Partridge deceased—we are so to him for the province of Connecticut but have not Spoke to him on that of Pensilvania thinking it would be better taken and come with more weight by a recommendation from thee which we shall esteem as a favour. We have had very indefferent times. The failures at Holland and Hamburgh S. Touchett and others here have all contributed to the fall of the Stocks 10 and 12 per Cent and some more which has Scattered distress in various Shapes and been very extensive, to which may be added the unsettled State of the ministry—the Court has [a] great majority as appeared in the house upon the question relative to Wilkes North Brittain No. 45 which was 309 to 110. He has had a duel with Sam Martin late of the treasury was wounded with a shot in the belly but it is said he is like to recover—the above paper is voted to be burnt by the hands of the Common Hangman and it is thought the authour above will be expelled but no farther proceedings will be against him untill he is able to attend the house.
I am very respectfully for self and Son thy Obliged Friend
Henton Brown
  
[Enclosure]
Benjamin Franklin Esqr with Henton Brown & Son

  
  
  
  
  

Dr


To Sundries per acct furnish’d
£35780.
12



Ap 26.
  To Stevenson
20




June 14
  do
30




23
  Allison
2.
10.
4


Aug 2
  Strahan
25
–
–


31
  Hall
8.
3.
10


Oct 11
  Beale
2.
  12.
  6




£35,868:
18
8



  Stevenson
60.
0.
0



  WF’s Ballance
20.
17.
0



  Error Steevens on Grant of July 1. 1763that Bill being sent to Mrs. Stevenson
20.
  0.
  0



  Geo. Dillwyn
7.
3.
4



  Becket
  12.
  0.
  0




£35,988:
19:
0



  T Collinson
31.
15.
3



  P. Collinson
  2.
  7.
  6




36:023:
1:
9



  May 1. Stevenson
20.
0.
0



  
    
    
    
    
    

Cr



By Sundries per acct furnished
£35757.
18.
5



Grant
20





  Sargent
150
  
  




35927:
18:
5




  35868.
  18.
  8



Balla: due to B F.
58:
19:
9


Query
  

{
more the Order for Stevenson mention’d in this Letter suppos’d to be a Mistake for that of Strahan £25 which being included in the £35,780: 12. 0 should be carried to my Credit
  }


25.
  0.
  0



  Also Sturgeon on Waring
7.
18.
0


July 1. 1763
  Stevens on Grant
20.
0.
–


Jan. 1. 1764
  Do on Do
20.
  0
  




£131:
17:
9


Mar 17. 1764
  Two Bills
29.
0.
0


Apr. 11
  one Do
45.
0
0


May 5
  one Do
49.
4.
[5]


